Case 2:19-cv-15735-SDW-LDW Document 5 Filed 08/13/19 Page 1 of 1 PageID: 309



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                MINUTES OF PROCEEDINGS


NEWARK                                                             DATE: August 13, 2019

JUDGE: Susan D. Wigenton

COURT REPORTER: Joanne Sekella

DEPUTY CLERK: Carmen D. Soto

                                              Case No. 19-15735
TITLE OF CASE:
FRANCISCUS DARTEE v. THE BANK OF NEW YORK MELLON CORP., ET AL.

APPEARANCES:
Franciscus M. Dartee, Pro Se
John M. Barbarula, Esq. for Deft, Morris County, et al.
Sarah Stewart, Esq. for Deft, Federal Housing Finance Agency

NATURE OF PROCEEDING: HEARING

Hearing held on defendant’s notice of removal;
Hearing held on plaintiff’s request for injunctive relief;
Ordered matter sua sponte remanded to State Court.



Time Commenced: 11:45 a.m.
Time Adjourned: 12:20 p.m.
Total time: 35 mins.

Cc: Chambers                                                 Carmen D. Soto
                                                             Deputy Clerk
